William Ashley, plaintiff in error, was convicted of unlawfully selling one pint of whisky to G.W. Davis on or about December 2d 1911. On January 20th, 1912, he was sentenced to be confined in the county jail for a period of six months and to pay a fine of fifty dollars. An appeal was perfected by filing in this *Page 739 
court, March 16th, 1912, a petition in error with case-made. No brief has been filed. No testimony was offered in behalf of the defendant as against the proof on the part of the state that the sale was made as alleged. We have examined the record and find no error which will warrant a reversal of the judgment. It is therefore affirmed. Mandate forthwith.